FILED
                               NOT FOR PUBLICATION                          SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



TERESA C. CALLEGAS; et al.,                        No. 08-71231

               Petitioners,                        Agency Nos.       A097-371-406
                                                                     A097-371-407
  v.                                                                 A097-371-479
                                                                     A097-371-480
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Teresa C. Callegas, and her family, natives and citizens of Columbia,

petition for review of the Board of Immigration Appeals (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008). We dismiss in part and deny in part the petition for review.

       Callegas failed to challenge the IJ’s finding that her asylum application was

untimely before the BIA. Accordingly, her asylum claim is dismissed. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (exhaustion is mandatory and

jurisdictional).

       Substantial evidence supports the BIA’s finding that Callegas did not

demonstrate a clear probability of persecution because she has not shown the harm

her family suffered was on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 481-82 (1992). Moreover, her fear of future

persecution was not objectively reasonable in light of the fact that her ex-husband

has remained in Columbia unharmed. See Hakeem v. INS, 273 F.3d 812, 816 (9th

Cir. 2001). Accordingly, we deny the petition as to Callegas’s withholding of

removal claim.

       Substantial evidence also supports the BIA’s denial of CAT relief because

Callegas failed to establish it is more likely than not that she will be tortured if she

returns to Colombia. See Santos-Lemus, 542 F.3d at 748.




                                            2                                     08-71231
      We reject Callegas’s contention that the BIA failed to sufficiently articulate

its reasoning because it is belied by the record.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                   08-71231